Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the objections to the abstract and specification, in the Office action filed June 3, 2021, are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claims 1, 13, and 19, the prior art discloses most of the claimed invention regarding plastic hot-fill bottles with angled threads on the neck portion.  However, the prior art does not expressly disclose at least one angled thread including an outer surface defining a plurality of projections, the projections being aligned along a line that extends parallel to the at least one angled thread.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 8 Line 29 to Page 10 Line 3, filed July 15, 2021, with respect to the following §103 rejections, have been fully considered and are persuasive.  

Claims 13 and 19 as unpatentable over Lane in view of Zaleski in view of Oh (2005/0242055).
The §103 rejections of claims 1, 13, and 19 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Penny (2008/0314856).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ROBERT J HICKS/Primary Examiner, Art Unit 3736